Opinion by
Mollison, J.
When the case was called for trial counsel for the plaintiff abandoned protest 153513-K insofar as it relates to entries 261, 292, 293, 294, 295, 327, 328, 337, and 338, and protest 153514-K insofar as it relates to entries 234, 235, 396, 502, 562, and 591. The protests were dismissed as to the enumerated entries. Insofar as protest 153513-K relates to entries 291, 325, and 326, and protest 153514-K relates to entries 397, 500, 561, and 592, counsel for the *285defendant conceded Ike correctness of the claim made by the plaintiff for duty at 15 percent under paragraph 1530 (f), as-modified. The protests were sustained to the extent indicated.